Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-7, 12, 21 and 24) and applicant’s election without traverse of species (SDC2 and sequencing assay) in the reply filed on 04/13/2021 is acknowledged.
Claims 1-7, 10-12, and 19-26 are pending in the application.
Claims 10-11, 19-20, 22-23 and 25-26 are withdrawn because they are directed to non-elected invention. 
Claims 1-7, 12, 21 and 24 are under the examination.
The response to the Requirement for Restriction/Election (dated 04/13/2021) asserts that Group II and Group III do not exert extra burden on the searching. This response has been thoroughly reviewed but not found persuasive. The restriction requirement is due to lack of unity among the inventions (Group I, Group II and Group III), as described in the office action mailed on 02/18/2021 (see page 4-5).
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-7, 12, 21 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, 
Step 1
Independent claim 1 is analyzed. Claim recites a method for predicting cetuximab sensitivity in a patient having gastric cancer. Therefore, the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. The claim recites a method for predicting cetuximab sensitivity in a patient having gastric cancer that comprises measuring the levels of RNA expression of two or more biomarkers comprising EGFR and a second biomarker in a tumor sample from the patient. The claim sets forth determining RNA expression from a tumor sample from a patient to predict cetuximab sensitivity. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim is directed to at least one exception. 
Furthermore, the claim recites method steps of comparing each of the detected levels of RNA expression of the two or more biomarkers to a corresponding reference level and determining a likelihood of the patient being responsive to cetuximab. These steps could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract 
Therefore, claim 1 is directed to at least once exception which may be termed a law of nature, an abstract idea or both. (Step 2A Prong 1: Yes)
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The element in the claim in addition to the “comparing” and “determining” is “measuring”. This step does not integrate the judicial exception because this is a data gathering step and this does not meaningfully limit the exception. (Step 2A Prong 2: No)
Step 2 B 
The claim is evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim 1 recites method steps of measuring the levels of RNA expression of two or more biomarkers comprising EGFR and a second biomarker in a tumor sample from the patient, wherein the second biomarker is SDC2, P2RY2 or MAP6D1; comparing the detected RNA expression of the biomarkers to a corresponding reference level; and determining a likelihood of the patient being responsive to cetuximab. Performing predicting cetuximab sensitivity via recited method steps well understood, routine, and conventional prior to the effective filing date, as 
 	Therefore, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. (Step 2B: No)
Claim 1 is not directed to patent eligible subject matter.
With regard to claim 7, which depends from claim 1, the claim recites additional method step as “further comprising recommending the administration of cetuximab to the patient”. The method step of performing recommending is providing an instruction. This method step fails to meaningful limit the claim because it is the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, this does not integrate the recited judicial exception into a practical application. 
Claim 7 is not directed to patent eligible subject matter.
 With regard to claim 2, which depends from claim 1, the claim recites “wherein the levels of RNA expression are measured by an amplification assay, a hybridization assay, a sequencing assay or an array”. The claim is directed to performing measuring RNA expression via an amplification assay, a hybridization assay, a sequencing assay or an array that was well understood, routine, and conventional prior to the effective filing date, as exemplified in prior art cited herein [Zhang et al. SCIENTIFIC REPORTS; 2013; 3: 2992: p. 1-6, cited in IDS; Giannikopoulos et al. Pub No.: US 20160017431, filed on 27 March 2015; Guo and Li. Pub No.: US 20200260697, PCT filing date of 29 
With regard to claims 3-4, which depend from claim 1, the claims are directed to performing the method steps of comparing and determining by a processor of a computing device. With regard to claims 5-6, which depend from claim 4, claim 5 recites “wherein the determining step comprises using a machine learning model”, and claim 6 further limits the machine learning models. Thus, the claims  further set forth these method steps comprise comparing RNA expression levels of the biomarkers and the reference, and creating algorithms via machine learning models to determine the result in a using a computer device.  The claims do not provide any details of how specific structures of the computer are used to implement these functions. The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a processor of a computer and does not integrate the abstract idea into a practical application.  Furthermore this is insufficient to constitute an inventive concept that would render the claims significantly more that the recited judicial exceptions (see MPEP 2106.05(f)).  With regard to claims 5-6, the claims are directed to performing determining RNA expression data via a machine learning model in a computer device that was well understood, routine, and conventional prior to the effective filing date, as exemplified in prior art cited herein [Li et al. Mamm Genome; 2010; 21:1–12 (Review);  (Step 2B: No)
With regard to claim 12, which depend from claim 1, the claim further limits biomarkers. With regard to claims 21 and 24, which depend from claim 1, the claims further limit the corresponding reference. The claims merely set forth the technological environment and do not practically apply the judicial exception. Thus, the limitations of these claims only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. 
Thus, claims 2-6, 12, 21 and 24 are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-7, 12, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Zhang et al. SCIENTIFIC REPORTS; 2013; 3: 2992: p. 1-6, cited in IDS), in view of Giannikopoulos et al. Pub No.: US 20160017431, filed on 27 March 2015), as evidenced by Affymetrix HG-U219 GeneChip array (GPL19211, retrieved from https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL19211;
https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?view=data&acc=GPL19211&id=7612&db=GeoDb_blob119, retrieved on 05/18/2021).
Zhang teaches a method of determining the response to cetuximab therapy for gastric cancers via RNA expression levels of EGFR in patient-derived tumor xenografts (PDX) (abstract). Cetuximab is a recombinant human/mouse chimeric monoclonal antibody against EGFR (abstract).
With regard to claim 1, the claim recites a series of method steps comprising 
measuring the levels of RNA expression of two or more biomarkers comprising EGFR and a second biomarker in a tumor sample from the patient, wherein the second biomarker is SDC2, P2RY2 or MAP6D1; comparing each of the detected levels of RNA 
With regard to claim 1 measuring method step, Zhang teaches measuring gene expressions of predictive biomarkers (e.g. RNA expressions of EGFR) in PDX tumor tissue sample obtained from a patient (e.g. xenopatient) (abstract, p 5 col 1 para 3-4). Zhang teaches performing detection of EGFR mRNA expression via Affymetrix HG-U219 GeneChip array (p 5 col 1 para 3-4, p 2 col 1 para 5). 
With regard to claim 1 comparing and determining method steps, Zhang teaches comparing each of detected levels of EGFR RNA expression to a corresponding reference levels of housekeeping gene GAPDH (p 5 col 1 para 5). Zhang also teaches performing the method in two groups: treatment groups that were injected with cetuximab and the control group that was treated with vehicle (e.g. PBS injection) (p 5 col 1 para 1). Zhang teaches observing a higher levels of EGFR mRNA expressions in all the responders of cetuximab therapy compared to non-responders (p 2 col 1 para 5, Table 1, Figure 1A), indicating the likelihood of the patient being responsive to cetuximab.
With regard to claim 2, Zhang teaches quantifying EGFR RNA gene expression via an amplification assay using quantitative RT-PCR technique, and performing fluorescence is situ hybridization (FISH) to confirm EGFR gene amplification (p 5 col 1 para 5 through col 2 para 3), p 2 col 1 para 3-4). Zhang also teaches that the amplified PCR products were gel purified and sequenced by Sanger Automated Sequencer (ABI) (p 5 col 2 para 3).
claims 21 and 24, the claims are directed to the “corresponding reference level”. Zhang teaches performing the method in the treatment groups and the control group, as described above (p 5 col 1 para 1). Zhang also teaches detecting human GAPDH gene as a reference gene in assaying EGFR RNA expression (p 5 col 1 para 5, p 2 col 1 para 5). Furthermore, Zhang teaches quantifying EGFR gene expression by q-RT-PCR (quantitative reverse transcription-PCR) against housekeeping gene GAPDH (p 2 col 1 para 5). The teachings of Zhang indicate performing the method using corresponding reference level that can be determined concurrently and is run in the same assay. 
With regard to claim 1, Zhang does not explicitly teach measuring a second biomarker in a tumor sample from that patient (i.e. SDC2, P2RY2 or MAP6D1). 
Giannikopoulos teaches methods for predicting the response of EGFR Tyrosine Kinase Inhibitor (TKI) treatment for a cancer in a subject (Abstract, para 0039, para 0006-0009). Giannikopoulos teaches that EGFR TKI is cetuximab (para 0039, 0009, 0016, and 0021). Giannikopoulos teaches a method for administering an EGFR TKI to a subject who has a cancer and measuring expression levels of SDC2 in a cancer cell sample from a subject including determining the expression level of a set of housekeeping genes in the sample (para 0018). Giannikopoulos further teaches normalizing the expression of SDC2 against the mean expression of the set of housekeeping genes (para 0018). Giannikopoulos teaches applying the method to perform in many cancers including gastrointestinal cancer (para 0046, 0092). Giannikopoulos teaches measuring RNA expression level SDC2 using nucleic acid amplification, a hybridization assay, a gene expression microarray and a deep 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of predicting cetuximab sensitivity in gastric cancer patients via EGFR gene expression, as taught by Zhang, with the method of detecting SDC2 for EGFR TKI treatment response for cancer, as taught by Giannikopoulos. Zhang teaches performing a clinical trial-like study to assess cetuximab activities in gastric cancer through the RNA expression levels of EGFR, and observing a positive correlation between cetuximab response in gastric cancer and high expression EGFR mRNA (p 2 col 2 para 2). Giannikopoulos teaches observing SDC2 expression corresponding to EGFR mutation and EGFR TKI treatment (para 18, claims 16-20). Furthermore, Giannikopoulos teaches the association between overexpression or constitutive action of EFGR and the cancer (see para 0009, 0016-0018). Both references teach performing nucleic acid amplification assay, a hybridization assay, microarray, and a sequencing assay to determine gene expression in predicting EGFR TKI treatment for cancers. It would have been obvious to have included the method of detecting SDC2, as taught by Giannikopoulos, in the method of Zhang. This combination will provide the method that is capable detecting SDC2 expression with EGFR to predict whether the subject has EGFR mutation in treating gastric cancer with cetuximab. 
With regard to claims 3, the claim recites “wherein the comparing step is performed by a processor of a computing device”. 
claims 4, the claim recites “wherein the determining step is performed by a processor of a computing device".
With regard to claims 5-6, which depend from claim 4, the claims are directed to using a machine learning model that is a support vector machine model.
Zhang teaches performing comparing the data of two group (i.e. responders and non-responders of cetuximab therapy) using a statistical analysis carried out with a software (p 5 para 4). Giannikopoulos teaches performing the method through a computer-implemented process including the use of computer programs system having at least one processor and a storage medium readably by a processor (para 0050-0051). Giannikopoulos also teaches determining the data using a logistic regression model (para 0072), this is considered a support vector machine model. Giannikopoulos further teaches using the computer system that may comprise one or more physical machines or virtual machines running in one or more physical machines (para 0050). Thus, Zhang in view of Giannikopoulos teaches determining the data using a processor of a computer device and machine learning model to have associated algorithm. 
With regard to claim 7, which depends from claim 1, the claim recites “further comprising recommending the administration of cetuximab to the patient”. Zhang teaches identifying cetuximab therapeutic responders and non-responders in gastric cancer (abstract, p 2 col 1 para 1-3). For example, identifying cetuximab sensitive models and cetuximab resistant models (Figure 1 A-B). Zhang teaches suggesting that a subset of gastric cancer tumors can potentially benefit from cetuximab treatment (p 2 col 1 para 2), indicating recommending the administration of cetuximab to gastric cancer patients. Furthermore, Giannikopoulos teaches the method step of administering an T709M mutation score of less than 0.5, calculated using SDC2 expression (para 0017-0018). Thus, Zhang in view of Giannikopoulos teaches the limitation of the claim. 
With regard to claim 12, which depends from claim 1, the claim recites “wherein the two or more biomarkers comprise EGFR, SDC2, P2RY2 and MAP6D1”. Zhang teaches performing detection of EGFR mRNA expression via Affymetrix HG-U219 GeneChip array (p 5 col 1 para 3-4, p 2 col 1 para 5). The Affymetrix HG-U219 array shows comprising all four biomarkers recited in the claims (see the exhibition below). Thus, the teachings of Zhang inherently encompass measuring EGFR, SDC2, P2RY2 and MAP6D1.

The Evidence
[Affymetrix HG-U219 GeneChip array (GPL19211), retrieved from https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL19211; and https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?view=data&acc=GPL19211&id=7612&db=GeoDb_blob119, retrieved on 05/18/2021].
EGFR (ENSG00000146648)
    PNG
    media_image1.png
    100
    955
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    45
    770
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    85
    926
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    134
    852
    media_image4.png
    Greyscale

P2RY2 (ENSG00000175591) 
    PNG
    media_image5.png
    77
    965
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    66
    858
    media_image6.png
    Greyscale

MAP6D1 (ENSG00000180834)

    PNG
    media_image7.png
    81
    828
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    69
    711
    media_image8.png
    Greyscale


Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-7, 12, 21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5 and 8 of U.S. Patent No. 10442862 (‘862) in view of  Zhang (Zhang et al. SCIENTIFIC REPORTS; 2013; 3: 2992: p. 1-6, cited in IDS) and Giannikopoulos et al. Pub No.: US 20160017431, filed on 27 March 2015), as evidenced by Affymetrix HG-U219 GeneChip array (GPL19211, retrieved from https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL19211;
https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?view=data&acc=GPL19211&id=7612&db=GeoDb_blob119, retrieved on 05/18/2021).
With regard to instant claim 1, claims 3, 5 and 8 of ‘862 teach a method for treating gastric neoplasia with cetuximab comprising determining the response of cetuximab treatment in a patient via EGFR expression in a tumor tissue obtained from the patient (e.g. a tissue extract sample or a biopsy sample). Particularly, claim 3 of ‘862 teaches performing determining EGFR expression in the sample via detecting EGFR gene expression levels (e.g. mRNA) via Affymetrix GeneChip array and measuring a relative EGFR gene expression using a quantitative PR-PCR and administering an effective amount of cetuximab to the patient has been determined to have an EGFR overexpression in the sample. (Limitation of instant claims 2 and 7)
Claim 2 of ‘862 further teaches that the patient has been determined not to have a HER2 biomarkers, indicating determining second biomarker in the method. 
Claims 3, 5 and 8 of ‘862 do not explicitly teach measuring RNA expression of SDC2, P2RY2 or MAP6D1, and comparing each of the detected level of RNA expressions of the biomarkers to a corresponding reference level in the method. 

With regard to instant claim 1, Zhang teaches measuring gene expressions of predictive biomarkers (e.g. RNA expressions of EGFR) in PDX tumor tissue sample obtained from a patient (e.g. xenopatient) (abstract, p 5 col 1 para 3-4). Zhang teaches performing detection of EGFR mRNA expression via Affymetrix HG-U219 GeneChip array (p 5 col 1 para 3-4, p 2 col 1 para 5). Zhang teaches comparing each of detected levels of EGFR RNA expression to a corresponding reference levels of housekeeping gene GAPDH (p 5 col 1 para 5). Zhang also teaches performing the method in two groups: treatment groups that were injected with cetuximab and the control group that was treated with vehicle (e.g. PBS injection) (p 5 col 1 para 1). Zhang teaches observing a higher levels of EGFR mRNA expressions in all the responders of cetuximab therapy compared to non-responders (p 2 col 1 para 5, Table 1, Figure 1A), indicating the likelihood of the patient being responsive to cetuximab.
Zhang does not explicitly teach measuring a second biomarker in a tumor sample from that patient (i.e. SDC2, P2RY2 or MAP6D1).
Giannikopoulos teaches methods for predicting the response of EGFR Tyrosine Kinase Inhibitor (TKI) treatment for a cancer in a subject (Abstract, para 0039, para 0006-0009). Giannikopoulos teaches that EGFR TKI is cetuximab (para 0039, 0009, 0016, and 0021). Giannikopoulos teaches a method for administering an EGFR TKI to a subject who has a cancer and measuring expression levels of SDC2 in a cancer cell sample from a subject including determining the expression level of a set of housekeeping genes in the sample (para 0018). Giannikopoulos further teaches 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of treating gastric cancer using cetuximab, as taught by claims 3,5 and 8 of ‘862, with the method of predicting cetuximab sensitivity in gastric cancer patients via EGFR gene expression including the use of a corresponding reference level, as taught by Zhang, with the method of detecting SDC2 for EGFR TKI treatment response for cancer, as taught by Giannikopoulos. The claims of ‘862 teach performing measuring EGFR expression before administering cetuximab. Zhang teaches performing a clinical trial-like study to assess cetuximab activities in gastric cancer through the RNA expression levels of EGFR, and observing a positive correlation between cetuximab response in gastric cancer and high expression EGFR mRNA (p 2 col 2 para 2). Giannikopoulos teaches observing SDC2 expression corresponding to EGFR mutation and EGFR TKI treatment (para 18, claims 16-20). Furthermore, Giannikopoulos teaches the association between overexpression or constitutive action of EFGR and the cancer (see para 0009, 0016-0018). All references teach performing nucleic acid amplification assay, a hybridization 
With regard to instant claims 3-6, 12, 21 and 24, the teachings of Zhang and Giannikopoulos, and the exhibition, as applied to the instant claims described above, are fully incorporated here.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/W.T.J./Examiner, Art Unit 1634  

/JULIET C SWITZER/Primary Examiner, Art Unit 1634